Case 20-61065-pwb            Doc 39      Filed 01/22/20 Entered 01/22/20 16:14:35                    Desc Main
                                        Document      Page 1 of 17




     IT IS ORDERED as set forth below:



     Date: January 22, 2020
                                                                _____________________________________
                                                                           Wendy L. Hagenau
                                                                      U.S. Bankruptcy Court Judge

_______________________________________________________________



                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

 IN RE:                                                    )      CHAPTER 11
                                                           )
 THE KRYSTAL COMPANY, et al.,1                             )      CASE NO. 20-61065-pwb
                                                           )
                           Debtors.                        )      (Jointly Administered)
                                                           )


 INTERIM ORDER (1) AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL,
   (2) GRANTING ADEQUATE PROTECTION TO LENDERS, (3) MODIFYING THE
                  AUTOMATIC STAY, AND (4) PROVIDING
                  NOTICE OF SECOND INTERIM HEARING


          Upon the emergency motion, dated January 20, 2020 (the “Motion”),2 of The Krystal

 Company and the other above-captioned debtors and debtors in possession (each a “Debtor” and,



 1
           The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
 identification number, include: The Krystal Company (4140); Krystal Holdings, Inc. (5381); and K-Square
 Acquisition Co., LLC (8916). The location of the Debtors’ corporate headquarters and service address is: 1455
 Lincoln Parkway, Suite 600, Dunwoody, Georgia 30346.

 2
        Unless otherwise specified, all capitalized terms used herein without definition shall have the respective
 meanings given such terms in the Credit Agreement (as defined below).



DB1/ 111127573.4
Case 20-61065-pwb             Doc 39      Filed 01/22/20 Entered 01/22/20 16:14:35                     Desc Main
                                         Document      Page 2 of 17


 collectively, the “Debtors”) in the above-captioned Chapter 11 cases (the “Chapter 11 Cases”),

 to use cash collateral of the Agent (as defined below) and the Lenders (as defined below) in

 accordance with the Budget (as defined below); and the interim hearing on the Motion having been

 held before this Court on January 22, 2020 (the “Interim Hearing”); and pursuant to Rule 4001

 of the Federal Rules of Bankruptcy Procedures (the “Bankruptcy Rules”), Procedure G of

 Amended and Restated General Order 26-2019, Procedures for Complex Chapter 11 Cases, dated

 November 4, 2019 (the “Complex Cases Procedures”), notice of the Motion and the relief sought

 at the Interim Hearing having been given by the Debtors as set forth herein; and this Court having

 considered the Budget filed and served by the Debtors; and this Court having considered the

 Motion, all pleadings related thereto, and the record made by the Debtors at the Interim Hearing;

 and it appearing to this Court that granting the relief sought in the Motion solely on the terms and

 conditions contained herein is necessary and essential to preserve the value of the Debtors’

 business and assets pending the second interim hearing; and that such relief is fair and reasonable

 and that entry of this Order is in the best interests of the Debtors and their respective estates and

 creditors and without prejudice to the rights of the Agent and the Lenders to further object to the

 Motion and to, among other things, seek adequate protection at the second interim hearing; and

 after due deliberation and consideration, and good and sufficient cause appearing therefor:

          THIS COURT HEREBY FINDS, DETERMINES, AND CONCLUDES AS FOLLOWS:3

          A.       Commencement of Cases. On January 19, 2020 (the “Petition Date”), each of the

 Debtors filed with this Court a voluntary petition for relief under Chapter 11 of Title 11 of the

 United States Code (the “Bankruptcy Code”). The Debtors are operating their business and

 managing their properties as debtors in possession pursuant to Sections 1107(a) and 1108 of the

 3
          Pursuant to Bankruptcy Rule 7052, any findings of fact contained herein that may be construed as matters of
 law shall be treated as conclusions of law as if set forth below, and vice versa.


DB1/ 111127573.4                                        -2-
Case 20-61065-pwb           Doc 39     Filed 01/22/20 Entered 01/22/20 16:14:35             Desc Main
                                      Document      Page 3 of 17


 Bankruptcy Code. An official committee of unsecured creditors (the “Creditors’ Committee”)

 has not yet been appointed in these Chapter 11 Cases.

          B.       Jurisdiction; Venue. This Court has jurisdiction over the Chapter 11 Cases and the

 Motion pursuant to 28 U.S.C. §§ 157(b) and 1334. Consideration of the Motion constitutes a core

 proceeding pursuant to 28 U.S.C. § 157(b)(2). The statutory predicates for the relief sought herein

 are Sections 105, 361, 362, 363, 503, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002,

 4001 and 9014, and Procedure G of the Complex Case Procedures. Venue of the Chapter 11 Cases

 in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

          C.       Adequate Notice. On January 20, 2020, the Debtors filed the Motion with this

 Court and provided notice of the Motion and the Interim Hearing by electronic mail, facsimile,

 hand delivery or overnight delivery to the following parties and/or to their counsel as indicated

 below: (i) the Office of the United States Trustee for the Northern District of Georgia (the “U.S.

 Trustee”); (ii) the Debtors’ thirty (30) largest unsecured creditors; (iii) counsel to the Agent (as

 defined below); (iv) all parties known to the Debtors to have liens of record on assets of the Debtors

 as of the Petition Date; (v) all financial institutions at which the Debtors maintain deposit accounts;

 (vi) the Internal Revenue Service; (vii) the Georgia Department of Revenue; (viii) the Attorney

 General for the State of Georgia; (ix) the United States Attorney for the Northern District of

 Georgia; (x) the state attorneys general for states in which the Debtors conduct business; and (xi)

 all other parties required to receive notice pursuant to Bankruptcy Rules 2002, 4001 or 9014 or

 requesting to receive notice prior to the date hereof (collectively, the “Notice Parties”). Given the

 nature of the relief sought in the Motion, this Court concludes that the foregoing notice was

 sufficient and adequate under the circumstances and complies with the Bankruptcy Code, the

 Bankruptcy Rules, the Complex Case Procedures, and any other applicable law, and no further

 notice of, or hearing on, the relief sought at the Interim Hearing and the relief granted herein is

 necessary or required.




DB1/ 111127573.4                                  -3-
Case 20-61065-pwb           Doc 39    Filed 01/22/20 Entered 01/22/20 16:14:35           Desc Main
                                     Document      Page 4 of 17


          D.       Secured Indebtedness. The Prepetition Secured Parties (defined below) assert that

 as of the Petition Date, the Debtors were indebted and bound as described below:

                 1.     The Krystal Company, as borrower, Wells Fargo Bank, National
 Association, as administrative agent (the “Agent”) and the lenders party thereto from time to time
 (the “Lenders”), are parties to that certain Third Amended and Restated Credit Agreement, dated
 as of April 26, 2018 (as amended, restated, amended and restated, supplemented, and otherwise
 modified from time to time, the “Credit Agreement”), and together with all Loan Documents (as
 defined in the Credit Agreement) and the Secured Hedge Agreements and the Secured Cash
 Management Agreements (both as defined in the Credit Agreement) executed and/or delivered
 prior to the Petition Date (in each case, as amended and otherwise modified from time to time)
 (collectively, the “Credit Documents”), among The Krystal Company, as borrower, the
 Guarantors (as defined in the Credit Agreement) and other guarantors party thereto and to the other
 Credit Documents from time to time (the “Guarantors” and together with the Borrower, the
 “Loan Parties”), the Agent, Cadence Bank, N.A., as documentation agent, Regions Bank, as
 syndication agent, Wells Fargo Securities, LLC and Regions Capital Markets, as joint lead
 arranger and joint bookrunners, and the Lenders. The Lenders, the Agent, the documentation
 agent, the syndication agent, and the joint lead arrangers and bookrunners, collectively referred to
 herein as, the “Prepetition Secured Parties”.

                2.      The principal amount of the loans and other obligations owed by the
 Debtors, on a joint and several basis, to the Agent and the other Prepetition Secured Parties under
 the Credit Documents, exclusive of accrued but unpaid interest, costs, fees and expenses,
 premiums (if any), reimbursement obligations, indemnification obligations, continent obligations,
 other charges of whatever nature and any other obligations under the Credit Agreement, was not
 less than $49,551,522.00 as of the Petition Date. All loans and other Secured Obligations (as
 defined in the Credit Agreement) of the Debtors arising under or in connection with the Credit
 Agreement or any other Credit Document shall collectively be referred to herein as the
 “Prepetition Indebtedness.”

                 3.     Pursuant to the Amended and Restated Guaranty, dated as of June 28, 2013
 (as amended and otherwise modified from time to time, the “Guaranty”) and the other applicable
 Credit Documents, the Debtors each unconditionally guaranteed, on a joint and several basis, to
 the Agent and the Lenders the punctual and complete performance, payment and satisfaction when
 due and at all times thereafter of all of the Prepetition Indebtedness.




DB1/ 111127573.4                                  -4-
Case 20-61065-pwb           Doc 39     Filed 01/22/20 Entered 01/22/20 16:14:35             Desc Main
                                      Document      Page 5 of 17


                 4.      Pursuant to the Credit Agreement and the other applicable Credit
 Documents, the Agent was granted, for its benefit and the benefit of the other Prepetition Secured
 Parties, continuing liens, mortgages and security interests against, on, and in the Prepetition
 Collateral (as defined below) to secure the repayment of the Prepetition Indebtedness. Such liens,
 mortgages, and security interests of the Agent against, on, and in the Prepetition Collateral are
 referred to herein as the “Prepetition Liens”. All Collateral (as defined in the Credit Documents)
 on which the Agent, for its benefit and the benefit of the Prepetition Secured Parties, has a valid,
 binding and properly perfected lien under applicable law, whether real or personal, tangible or
 intangible, that existed as of the Petition Date and all Proceeds thereof, whether arising pre-petition
 or post-petition to the extent permitted by Section 552(b) of the Bankruptcy Code, in all cases
 wherever located, shall hereafter be referred to as the “Prepetition Collateral.”

          E.       Cash Collateral Defined. For purposes of this Order, the term “Cash Collateral”

 shall mean and include all “cash collateral” as defined by Section 363(a) of the Bankruptcy Code.

          F.       Exigent Circumstances. The Debtors and their estates will suffer immediate and

 irreparable harm unless the Debtors are immediately authorized to use Cash Collateral on terms

 and conditions set forth herein.

          G.       Budget. Attached hereto as Exhibit A is a budget (the “Budget”) setting forth on a

 line item basis the Debtors’ anticipated cash receipts and expenditures on a weekly basis and all

 expenses necessary to avoid immediate and irreparable harm to the estate pending the second

 interim hearing.

          H.       Immediate Entry of this Order. The Debtors have requested immediate entry of

 this Order pursuant to, and have complied with, Bankruptcy Rule 4001(b), and the Complex Case

 Procedures and have an immediate need to obtain the use of the Prepetition Collateral, including

 the Cash Collateral (in the amount and in the manner set forth in the Budget) in order to, among

 other things, preserve and maintain the value of their assets and businesses. Absent entry of this

 Order, the Debtors’ estates and reorganization efforts will be immediately and irreparably harmed.

 For the reasons stated above and as stated on the record at the Interim Hearing, this Court concludes

 that immediate entry of this Order is in the best interests of the Debtors’ estates and creditors.

          Based upon the foregoing findings, stipulations, and conclusions, and upon the record made

 before this Court at the hearing on the Motion, and good and sufficient cause appearing therefore:


DB1/ 111127573.4                                  -5-
Case 20-61065-pwb           Doc 39    Filed 01/22/20 Entered 01/22/20 16:14:35              Desc Main
                                     Document      Page 6 of 17


          IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

          1.       Motion Granted. The Motion is granted on an interim basis in accordance with the

 terms and conditions of this Order. Subject to the terms hereof, this Order is valid immediately

 and is fully effective upon its entry. All objections to the entry of this Order that have not been

 withdrawn, waived or settled, and all reservations of rights included therein, are hereby denied and

 overruled.

          2.       Authorization.   The Debtors are authorized to use Cash Collateral until the

 conclusion of the second interim hearing on the Motion, solely in accordance with and pursuant

 to the terms and provisions of this Order and only to the extent required to pay the expenses

 necessary to avoid immediate and irreparable harm to the estate and contained in the Budget. For

 each week set forth in the Budget, the aggregate expenditures for each week shall not exceed the

 total budgeted expenses in the Budget for such week. Notwithstanding anything to the contrary in

 this Order, each Debtor shall be deemed to have expended any unencumbered cash that was

 available to it as of or after the Petition Date before expending any Cash Collateral.

          3.       Accounting of Cash Collateral; Access to Books and Records. The Debtors shall,

 pursuant to Section 363(c)(4) of the Bankruptcy Code, account for all Cash Collateral which is

 now, and which may hereafter be, in their possession, custody or control, and shall not, without

 further order of this Court, transfer any of such Cash Collateral to any of their non-Debtor affiliates

 or subsidiaries. Without further order of this Court, the Debtors shall not make any changes and

 shall continue to collect, deposit and utilize funds in accordance with the Debtors’ prepetition Cash

 Management System (as described more fully in the Debtors’ First Day Cash Management

 Approval Motion). The Debtors shall provide to the Agent and counsel to the Creditors’

 Committee (if appointed), so as to be actually received within four (4) business days following the



DB1/ 111127573.4                                  -6-
Case 20-61065-pwb           Doc 39    Filed 01/22/20 Entered 01/22/20 16:14:35             Desc Main
                                     Document      Page 7 of 17


 end of each week, weekly line-by-line certified variance reports for the preceding weekly period

 and on a cumulative basis from the Petition Date to the report date, comparing actual cash receipts

 and disbursements to amounts projected in the Budget. The Prepetition Liens against, on and in

 the Prepetition Collateral shall continue to attach to the Cash Collateral irrespective of the

 commingling of the Cash Collateral with other cash of the Debtors. Any failure by the Debtors on

 or after the Petition Date to comply with the segregation requirements of Section 363(c)(4) of the

 Bankruptcy Code in respect of any Cash Collateral shall not be used as a basis to challenge the

 Prepetition Indebtedness (or any Obligations under (and as defined in) the Credit Agreement), or

 the extent, validity, enforceability or perfected status of the Prepetition Liens.

          4.       Postpetition Collateral Defined. As used in this Order, the term “Postpetition

 Collateral” means all real and personal property, tangible and intangible property and assets of

 each of the Debtors of any kind or nature whatsoever, wherever located, whether now existing or

 hereafter acquired or arising, including, without limitation, all cash (including all Cash Collateral,

 wherever held), and in each case the proceeds, products, offspring, rents, and profits of all of the

 foregoing, including insurance proceeds; provided that in no event shall the Postpetition Collateral

 include the actions for preferences, fraudulent conveyances, and other avoidance power claims

 under Sections 544, 545, 547, 548, 550, and 553 of the Bankruptcy Code (the “Avoidance

 Actions”).

          5.       Prior Lien Defined. As used in this Order, the term “Prior Liens” means only

 valid, enforceable, continuing, and non-avoidable liens and security interests in the Prepetition

 Collateral or any other property or assets of the Debtors in existence on the Petition Date that were

 properly perfected prior to the Petition Date (or properly perfected on or after the Petition Date to

 the extent permitted by Section 546(b) of the Bankruptcy Code), which are not subject to



DB1/ 111127573.4                                  -7-
Case 20-61065-pwb          Doc 39    Filed 01/22/20 Entered 01/22/20 16:14:35              Desc Main
                                    Document      Page 8 of 17


 avoidance, disallowance, or subordination pursuant to the Bankruptcy Code or applicable non-

 bankruptcy law and which are senior in priority to the Prepetition Liens under applicable law and

 after giving effect to any lien release, subordination or inter-creditor agreements.         For the

 avoidance of doubt, the Prior Liens shall not include, or be deemed to include, any or all of the

 Prepetition Liens or Adequate Protection Liens (as defined in paragraph 6 below). All parties

 retain and reserve all their rights to dispute the validity, priority, enforceability, perfection,

 avoidability, or extent of any asserted Prior Lien.

          6.       Adequate Protection to Agent and the other Prepetition Secured Parties. As

 adequate protection for the Prepetition Secured Parties’ respective interests in the Prepetition

 Collateral, the Agent, Lenders and the other Prepetition Secured Parties are hereby granted the

 following (but only to the extent of any Adequate Protection Obligations as defined in Paragraph

 6(c) below):

                   a.    Replacement Liens. Pursuant to Sections 361(2), 362, 363(c)(2), and 363(e)

 of the Bankruptcy Code, the Agent, for its benefit and the benefit of the Prepetition Secured Parties,

 is hereby granted by each Debtor continuing valid, binding, enforceable and perfected first priority

 liens and security interests against, in, and on all of the Postpetition Collateral (the “Adequate

 Protection Liens”). The Adequate Protection Liens shall be subordinate only to the security

 interests and liens in existence on the Petition Date that were valid, enforceable, perfected, and

 non-avoidable and only to the extent of the property subject to such liens.

                   b.    Adequate Protection Claim. Pursuant to Sections 503(b) and 507(a) of the

 Bankruptcy Code, the Agent, for its benefit and the benefit of the Prepetition Secured Parties, shall

 have an allowed superpriority administrative expense claim under Section 507(b) of the

 Bankruptcy Code (the “Adequate Protection Claim”) against each Debtor and its respective



DB1/ 111127573.4                                 -8-
Case 20-61065-pwb          Doc 39     Filed 01/22/20 Entered 01/22/20 16:14:35               Desc Main
                                     Document      Page 9 of 17


 estate on a joint and several basis, whether in these Chapter 11 Cases or any other subsequent

 proceedings under the Bankruptcy Code, including, without limitation, any Chapter 7 proceeding

 (collectively, the “Successor Case”).

                   c.    Adequate Protection Obligations Defined; Other Priority Matters. The

 Adequate Protection Liens and Adequate Protection Claim shall secure the payment of the

 Prepetition Indebtedness in an amount equal to any diminution in the value of the Agent’s,

 Lenders’ and other Prepetition Secured Parties’ respective interests in the Prepetition Collateral

 from and after the Petition Date (the “Adequate Protection Obligations”), including, without

 limitation, any such diminution resulting from the following: (i) the use by the Debtors of the

 Prepetition Collateral, including, without limitation, the Cash Collateral, (ii) the imposition of the

 automatic stay pursuant to Section 362(a) of the Bankruptcy Code, or (iii) the physical

 deterioration, consumption, use, sale, lease, disposition, or shrinkage of the Prepetition Collateral.

                   d.    Perfection. The Adequate Protection Liens shall be, and hereby are, deemed

 duly perfected and recorded under all applicable federal or state or other laws as of the Petition

 Date, and no notice, filing, mortgage recordation, control, possession, further order, or other act,

 shall be required to effect such perfection. The Agent may, but shall not be required to, file a

 certified copy of this Order in any filing or recording office in any state, county or other jurisdiction

 in which any Debtor has real or personal property and such filing or recording shall be accepted

 and shall constitute sufficient evidence of perfection of such party’s interests in the Postpetition

 Collateral as of the Petition Date, but with the priorities as set forth herein. All filing offices are

 hereby authorized to accept such certified copy of this Order for filing and recording. The

 Adequate Protection Liens shall be deemed legal, valid, binding, enforceable, and perfected liens,




DB1/ 111127573.4                                   -9-
Case 20-61065-pwb           Doc 39    Filed 01/22/20 Entered 01/22/20 16:14:35               Desc Main
                                     Document     Page 10 of 17


 not subject to subordination, impairment or avoidance, for all purposes in the Chapter 11 Cases

 and any Successor Case.

          7.       Preservation of Value. The Debtors’ use of Cash Collateral shall be conditioned

 upon the Debtors’ observance of, and timely performance with, the terms, provisions, covenants,

 and agreements specified in the Credit Documents pertaining to the maintenance, insurance,

 preservation and inspection of the Collateral, provided, that the Debtors shall not be in violation

 of this Order for failing to comply with the maintenance, preservation or inspection covenants to

 the extent they are using their good faith best efforts to comply.

          8.       Rights Reserved; No Waiver.

                   a.     The entry of this Order is without prejudice to, and does not expressly or

 implicitly constitute a waiver of, the right of the Agent and any other Prepetition Secured Party to

 seek any other or supplemental relief in respect of any Debtor, including the right to seek additional

 adequate protection. The rights of the Agent and the other Prepetition Secured Parties under the

 Bankruptcy Code or under non-bankruptcy law, including, without limitation, the right to (i)

 request modification of the automatic stay of Section 362 of the Bankruptcy Code and (ii) request

 dismissal of any of the Chapter 11 Cases or a Successor Case, conversion of any of the Chapter 11

 Cases to cases under chapter 7, or appointment of a chapter 11 trustee or examiner with expanded

 powers, are expressly reserved. Except as specifically set forth herein regarding the use of Cash

 Collateral, nothing contained in this Order shall be in lieu of, or limit, prejudice or otherwise affect,

 any rights, claims, liens, security interests or priorities of the Agent, the Lenders or other

 Prepetition Secured Parties under the Credit Documents or applicable law, and all such rights,

 claims, liens, security interests and priorities are reserved. Nothing in this Order, including without

 limitation, any of the provisions herein with respect to adequate protection, shall constitute, or be



DB1/ 111127573.4                                  - 10 -
Case 20-61065-pwb           Doc 39    Filed 01/22/20 Entered 01/22/20 16:14:35               Desc Main
                                     Document     Page 11 of 17


 deemed to constitute, a finding or conclusion of law that the interests of the Agent and the Lenders

 are, can be, or will be adequately protected or impair, limit or modify the right of the Agent and

 any of the Lenders to seek additional adequate protection during the Chapter 11 Cases or any

 Successor Cases.

                   b.     The rights of any secured party (including the Agent and the other

 Prepetition Secured Parties) to credit bid under Sections 363(k) of the Bankruptcy Code and other

 applicable law in connection with any proposed sale, transfer, lease or disposition of Prepetition

 Collateral, or to object to such proposed transaction, are preserved.

                   c.     Nothing in this Order shall constitute a finding as to the extent, validity,

 priority, perfection or amount of the Prepetition Indebtedness or Prepetition Liens.

          9.       Survival. The provisions of this Order and any actions taken pursuant hereto shall:

 (a) survive the Termination Date and entry of any order: (i) converting any of the Chapter 11

 Cases to a case under Chapter 7 of the Bankruptcy Code; (ii) substantively consolidating any of

 the Debtors or their respective estates; (iii) confirming a Chapter 11 plan in any of the Chapter 11

 Cases; or (iv) dismissing or closing any of the Chapter 11 Cases; and (b) shall continue in full

 force and effect notwithstanding the Termination Date or entry of any such order described above.

          10.      Effect of Modification or Appeal. Any subsequent stay, modification, reversal,

 amendment or vacation of this Order shall not alter, modify, impair or affect the validity, priority,

 perfection or enforceability of any claim, lien, or security interest of the Prepetition Secured Parties

 authorized, created or granted pursuant to this Order and outstanding or existing immediately prior

 to the actual receipt of written notice by the Agent of the effective date of such stay, modification,

 reversal, amendment or vacation.          Notwithstanding any such stay, modification, reversal,

 amendment or vacation, all uses of Cash Collateral and other Prepetition Collateral by the Debtors



DB1/ 111127573.4                                  - 11 -
Case 20-61065-pwb           Doc 39    Filed 01/22/20 Entered 01/22/20 16:14:35             Desc Main
                                     Document     Page 12 of 17


 prior to the actual receipt of written notice by the Agent of the effective date of such stay,

 modification, reversal, amendment or vacation, shall be governed in all respects by the original

 provisions of this Order and the Prepetition Secured Parties shall be entitled to all of the rights,

 privileges, remedies, protections and benefits granted herein and all rights provided by the

 Bankruptcy Code.

          11.      No Liability to Third Parties. In making decisions to permit the Debtors to use

 Cash Collateral, in approving any budget or in taking any actions permitted by this Order, the

 Prepetition Secured Parties shall not (i) be deemed to be in control of the operations of any Debtor

 or to be acting as a “controlling person,” “responsible person” or “owner or operator” with respect

 to the operation or management of any Debtor, and/or (ii) owe any fiduciary duty to any Debtor,

 its respective creditors or its respective estate (or have any duty of trust or confidence with any of

 the foregoing), and their relationship with each Debtor shall not constitute or be deemed to

 constitute a joint venture or partnership with such Debtor.

          12.      Reporting; Access to Books and Records. The Debtors shall continue to comply

 with the reporting obligations and requirements set forth in the Credit Documents and, upon

 written request of the Agent, shall provide the Agent (and its professionals) with such other

 reporting and financial information as may be reasonably requested by the Agent from time to time

 and reasonably prompt access to the Debtors’ books and records. In addition to, and without

 limiting whatever rights to access the Agent and the other Prepetition Secured Parties have under

 the Credit Documents, upon reasonable notice and at reasonable times during normal business

 hours, the Debtors shall permit the Agent and the other Prepetition Secured Parties (and their

 respective representatives, agents, and professionals) (i) to have access to and inspect the Debtors’

 properties, (ii) to examine the Debtors’ books and records and (iii) to discuss the Debtors’ affairs



DB1/ 111127573.4                                 - 12 -
Case 20-61065-pwb           Doc 39    Filed 01/22/20 Entered 01/22/20 16:14:35              Desc Main
                                     Document     Page 13 of 17


 and finances with the Debtors’ Chief Restructuring Officer and retained professionals. The

 Debtors and the Prepetition Secured Parties agree to continue weekly teleconferences (or at such

 other times as the parties may agree) to discuss, as requested by the Agent or the other Prepetition

 Secured Parties the Budget, the Debtors’ operations, the sale process, the status of the Chapter 11

 Cases, or any other matters agreed to by the parties. Nothing in this Order shall be construed to

 require the Debtors to provide information or documents protected by an applicable privilege.

          13.      Successors and Assigns. The provisions of this Order (including all findings

 contained herein) shall be binding upon, and inure to the benefit of, the Agent, the Lenders, the

 other Prepetition Secured Parties, and the Debtors and their respective estates, and their respective

 successors and assigns, including, without limitation, any trustee, examiner, or other fiduciary

 hereafter appointed as a legal representative of any of the Debtors or their estates, whether in these

 Chapter 11 Cases or any Successor Case. Except as expressly provided for herein, this Order does

 not create any rights for the benefit of any creditor, equity holder, or other person or entity, or any

 direct, indirect, or incidental beneficiary, other than the Agent, the Lenders, and the other

 Prepetition Secured Parties. For all adequate protection and stay relief purposes throughout the

 Chapter 11 Cases or any Successor Case, the Prepetition Secured Parties shall be deemed to have

 requested adequate protection as of the Petition Date with respect to all Prepetition Collateral,

 which request shall be deemed to survive the Termination Date.

          14.      Jurisdiction. This Court shall retain exclusive jurisdiction to enforce the terms of

 this Order and to adjudicate any and all matters arising from or related to the interpretation or

 implementation of this Order.

          15.      Findings of Fact and Conclusions of Law. This Order constitutes, where applicable,

 findings of fact and conclusions of law and shall take effect and be fully enforceable immediately



DB1/ 111127573.4                                  - 13 -
Case 20-61065-pwb           Doc 39    Filed 01/22/20 Entered 01/22/20 16:14:35            Desc Main
                                     Document     Page 14 of 17


 upon entry hereof. The findings and conclusions set forth herein constitute the Bankruptcy Court’s

 findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052. To the extent any

 findings of fact constitute conclusions of law, they are adopted as such. To the extent any

 conclusions of law constitute findings of fact, they are adopted as such.           Notwithstanding

 Bankruptcy Rules 4001, 6004, 7062 or 9024, any other Bankruptcy Rule or Rule 62(a) of the

 Federal Rules of Civil Procedure, this Order shall be immediately effective and enforceable upon

 its entry and there shall be no stay of execution or effectiveness of this Order.

          16.      No Impact on Certain Contracts/Transactions. No rights of any person or entity

 under Sections 555, 556, 559, 560, 561, and 562 of the Bankruptcy Code shall be affected by the

 entry of this Order as to any contract or transaction of the kind listed in such Sections of the

 Bankruptcy Code.

          17.      Controlling Effect of Order. To the extent any provision of this Order conflicts or

 is inconsistent with any provision of the Motion, the provisions of this Order shall control and

 govern to the extent of such conflict. In the event of any inconsistency between the provisions of

 this Order and any “First Day” order in the Chapter 11 Cases, the provisions of this Order shall

 govern and control, and any payments to be made under such “First Day” order shall be made in

 accordance with and subject to this Order and the Budget. Unless otherwise specified herein or

 the context requires otherwise, the rules of construction set forth in Section 102 of the Bankruptcy

 Code shall apply to this Order.

          18.      Section 507(b) Reservation. Nothing in this Order shall impair, limit, or modify

 the application of Section 507(b) of the Bankruptcy Code in the event that the adequate protection

 provided hereunder to the Agent or any of the Lenders or other Prepetition Secured Parties is




DB1/ 111127573.4                                  - 14 -
Case 20-61065-pwb         Doc 39    Filed 01/22/20 Entered 01/22/20 16:14:35           Desc Main
                                   Document     Page 15 of 17


 insufficient to compensate for any Adequate Protection Obligations arising during the Chapter 11

 Cases or any Successor Cases.

          19. Notice of Second Interim Hearing; Service of Order. A second interim hearing on the

 Motion will be held at 10:00 a.m. on February 4, 2020, at Courtroom 1401, United States

 Bankruptcy Court, Russell Federal Building, 75 Ted Turner Drive, SW, Atlanta, Georgia 30303

 (the “Second Interim Hearing”). Promptly after the entry of this Order, the Debtors shall serve

 a copy of this Order, upon the parties identified on the Limited Service List as provided in the

 Procedures for Complex Chapter 11 Cases pursuant to General Order 26-2019, and the Debtors

 shall file a certificate of service regarding same with the Clerk of the Court. Such service shall

 constitute good and sufficient notice of the Second Interim Hearing.


                                     END OF DOCUMENT



 Prepared and presented by:

 SCROGGINS & WILLIAMSON, P.C.

 By: /s/ J. Robert Williamson
         J. ROBERT WILLIAMSON
         Georgia Bar No. 765214
         ASHLEY REYNOLDS RAY
         Georgia Bar No. 601559
         MATTHEW W. LEVIN
         Georgia Bar No. 448270

 4401 Northside Parkway
 Suite 450
 Atlanta, GA 30327
 T: (404) 893-3880
 F: (404) 893-3886
 E: rwilliamson@swlawfirm.com
     aray@swlawfirm.com
     mlevin@swlawfirm.com

 Proposed Counsel to the Debtors

DB1/ 111127573.4                               - 15 -
Case 20-61065-pwb   Doc 39    Filed 01/22/20 Entered 01/22/20 16:14:35   Desc Main
                             Document     Page 16 of 17


                                    EXHIBIT A



                                      Budget




DB1/ 111127573.4
Case 20-61065-pwb   Doc 39    Filed 01/22/20 Entered 01/22/20 16:14:35   Desc Main
                             Document     Page 17 of 17
